MEMORANDUM OPINION
                                         No. 04-10-00539-CV

                    Daniel R. VILLARREAL, Larry Praytor, and Barbara Praytor,
                                        Appellants

                                                   v.

                               CPRK II, LIMITED PARTNERSHIP,
                                           Appellee

                      From the 45th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2006-CI-18467
                        Honorable Barbara Hanson Nellermoe, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: October 20, 2010

DISMISSED

           Appellants have filed a motion indicating the parties have fully resolved and settled all

issues in dispute. Because the parties have reached a final settlement of all issues raised in this

appeal, appellants ask that we dismiss this appeal. See TEX. R. APP. P. 42.1(a)(1). Appellants’

motion to dismiss is granted, and this appeal is dismissed. Costs of appeal are taxed against the

appellants. See id. at (d).

                                                    PER CURIAM